DETAILED ACTION
This is the first Office action on the merits based on the 17/302,152 application filed on 04/26/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10, as originally filed, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because of the following informalities:
In line 1, “a body” should be --- an elongate rigid planar body ---.
In line 6, “The elongate rigid planar body” should be --- The body ---.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 2, 4-6, and 8-10 are objected to because of the following informalities:
In claim 1, line 2, “an elongate rigid planar body extending from a first end to a second end” should be --- an elongate rigid planar body extending from a first end to a second end thereof ---.
In claim 1, line 3, “the elongate rigid body” should be --- the elongate rigid planar body ---.
In claim 1, line 9, “the elongate rigid body” should be --- the elongate rigid planar body ---.
In claim 1, line 11, “the elongate rigid body” should be --- the elongate rigid planar body ---.
In claim 1, lines 13-15, “wherein the elongate rigid planar body is spaced above a floor surface by the first support and the second support such that a user may grasp one of the sides of the elongate rigid body” should be --- wherein the elongate rigid planar body is configured to be spaced above a floor surface by the first support and the second support such that a user may grasp one of the sides of the elongate rigid planar body ---.
In claim 2, lines 1-2, “The stretching device of claim 1, each of the first handle and second handle including a pair of handle feet located on ends of the first handle and the second handle” should be --- The stretching device of claim 1, wherein each of the first handle and second handle including a pair of handle feet respectively located on ends of the first handle and the second handle ---.
In claim 4, lines 1-2, “wherein each of the pair of support feet of the first support and second support is aligned” should be --- wherein each of the pair of support feet of the first support and the second support is respectively aligned ---.
In claim 5, line 1, “wherein the plurality of support feet are formed” should be --- wherein each pair of support feet is formed ---.
In claim 6, lines 2-3, “and second handle to the first support and second support” should be --- and the second handle to the first support and the second support ---.
In claim 8, lines 1-2, “wherein the elongate rigid planar body is spaced above the floor a distance that is greater than a thickness of a user's fingertips” should be --- wherein the elongate rigid planar body is configured to be spaced above the floor surface a distance that is greater than a thickness of fingertips of the user ---.
In claim 9, line 2, “an elongate rigid planar body extending from a first end to a second end” should be --- an elongate rigid planar body extending from a first end to a second end thereof ---.
In claim 9, line 3, “the elongate rigid body” should be --- the elongate rigid planar body ---.
In claim 9, line 11, “the elongate rigid body” should be --- the elongate rigid planar body ---.
In claim 9, lines 12-13, “each of the plurality of support feet aligned” should be --- each of the plurality of support feet respectively aligned ---.
In claim 9, line 15, “wherein the elongate rigid planar body is spaced above a floor surface” should be --- wherein the elongate rigid planar body is configured to be spaced above a floor surface ---.
In claim 9, lines 16-17, “the elongate rigid body” should be --- the elongate rigid planar body ---.
In claim 10, line 2, “a planar body extending from a first end to a second end, the body” should be --- a planar body extending from a first end to a second end thereof, the planar body ---.
In claim 10, line 3, “the body” should be --- the planar body ---.
In claim 10, lines 12-14, “each of the plurality of support feet aligned with the pair of handle feet of the first handle and the second handle and secured by a fastener extending therethrough” should be --- the plurality of resiliently flexible support feet respectively aligned with the pair of handle feet of the first handle and the second handle and respectively secured by a fastener extending therethrough ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the pair of handle feet of one of the first handle and the second handle” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a pair of handle feet of a corresponding one of the first handle and the second handle ---.
Claim 9 recites the limitation “the first support and the second support” in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- the plurality of support feet ---.
Claim 10 recites the limitation “the first support and the second support” in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- the plurality of resiliently flexible support feet ---.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 2014/0018217).
Regarding claim 1, Brown discloses a stretching device comprising:
an elongate rigid planar body (the base unit 2, which may be constructed “from wood, metal or any other machinable or moldable solid material”; paragraph 0040; refer to the annotated Figures 4 and 4a, see below) extending from a first end to a second end (refer to the annotated Figures 4 and 4a, see below, and according to paragraph 0040, the base unit 2 can be embodied to be square or frame-like), the elongate rigid planar body having sides extending along a length thereof (refer to the annotated Figures 4 and 4a, see below, and according to paragraph 0040, the base unit 2 can be embodied to be square or frame-like), the elongate rigid body further including an upper surface and an opposing lower surface (refer to the annotated Figures 4 and 4a, see below);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

a first handle (refer to the annotated Figures 4 and 4a, see above) located on the upper surface of the elongate rigid planar body towards the first end of the elongate rigid planar body;
a second handle (refer to the annotated Figures 4 and 4a, see above) located on the upper surface of the elongate rigid planar body towards the second end of the elongate rigid planar body;
a first support (the pair of ball transfer units 3 nearest the first end of the base unit 2; refer to the annotated Figures 4 and 4a, see above; refer to Figures 1 and 2) located on the lower surface of the elongate rigid body towards the first end of the elongate rigid planar body; and
a second support (the pair of ball transfer units 3 nearest the second end of the base unit 2; refer to the annotated Figures 4 and 4a, see above; refer to Figures 1 and 2) located on the lower surface of the elongate rigid body towards the second end of the elongate rigid planar body;
wherein the elongate rigid planar body is spaced above a floor surface by the first support and the second support such that a user may grasp one of the sides of the elongate rigid body (refer to the annotated Figures 4 and 4a, see above, wherein the base unit 2 is spaced above a floor surface by the first support and the second support such that a user is capable of grasping one of the sides of the base unit 2; Figures 9 and 9a).
Regarding claim 2, Brown further discloses each of the first handle and second handle including a pair of handle feet (refer to the annotated Figures 4 and 4a, see above) located on ends of the first handle and the second handle, the pair of handle feet shaped to fit against the upper surface of the elongate rigid planar body (refer to the annotated Figures 4 and 4a, see above).
Regarding claim 3, Brown further discloses wherein each of the first support and the second support is a pair of support feet (refer to the annotated Figures 4 and 4a, see above) located towards opposing sides of the lower surface of the elongate rigid planar body.
Regarding claim 4, Brown further discloses wherein each of the pair of support feet of the first support and second support is aligned with the pair of handle feet of one of the first handle and the second handle (refer to the annotated Figures 4 and 4a, see above).
Regarding claim 5, Brown further discloses wherein the plurality of support feet are formed of a resiliently flexible material (“the ball transfer units 3 comprise a firm rubber roller ball 8, in an effort to select a material that can be safely used on nearly any floor or other surface”; paragraph 0041).
Regarding claim 7, Brown further discloses wherein a portion of the first handle and the second handle is raised above the upper surface of the elongate rigid planar body (refer to the annotated Figures 4 and 4a, see above; refer to Figures 1 and 2).
Regarding claim 8, Brown further discloses wherein the elongate rigid planar body is spaced above the floor a distance that is greater than a thickness of a user's fingertips (Figures 9 and 9a).

Regarding claim 9, Brown discloses a stretching device comprising:
an elongate rigid planar body (the base unit 2, which may be constructed “from wood, metal or any other machinable or moldable solid material”; paragraph 0040; refer to the annotated Figures 4 and 4a, see above) extending from a first end to a second end (refer to the annotated Figures 4 and 4a, see above), the elongate rigid planar body having sides extending along a length thereof (refer to the annotated Figures 4 and 4a, see above, and according to paragraph 0040, the base unit 2 can be embodied to be square or frame-like), the elongate rigid body further including an upper surface and an opposing lower surface (refer to the annotated Figures 4 and 4a, see above);
a first handle (refer to the annotated Figures 4 and 4a, see above) located on the upper surface of the elongate rigid planar body towards the first end of the elongate rigid planar body, the first handle having a pair of handle feet (refer to the annotated Figures 4 and 4a, see above) located at ends of the first handle;
a second handle (refer to the annotated Figures 4 and 4a, see above) located on the upper surface of the elongate rigid planar body towards the second end of the elongate rigid planar body, the second handle having a pair of handle feet (refer to the annotated Figures 4 and 4a, see above) located at ends of the second handle;
a plurality of support feet (the plurality of ball transfer units 3; refer to the annotated Figures 4 and 4a, see above; refer to Figures 1 and 2) located on the lower surface of the elongate rigid body towards the first end and the second end of the elongate rigid planar body, each of the plurality of support feet aligned with the pair of handle feet of the first handle and the second handle (refer to the annotated Figures 4 and 4a, see above);
wherein the elongate rigid planar body is spaced above a floor surface by the first support and the second support such that a user may grasp one of the sides of the elongate rigid body (refer to the annotated Figures 4 and 4a, see above, wherein the base unit 2 is spaced above a floor surface by the first support and the second support such that a user is capable of grasping one of the sides of the base unit 2; Figures 9 and 9a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2014/0018217) in view of Simon (US 2015/0297967).
Regarding claim 6, Brown discloses the invention as substantially claimed, see above, but is silent as to: a plurality of fasteners extending through a portion of the first handle and second handle to the first support and second support through the elongate rigid planar body.
Simon teaches an analogous exercise device (Figures 1-5) comprising an elongate planar body (the substantially flat first sheet 18; Figures 1-5; paragraph 0023), a handle (the bands 34 together with the corresponding vertical posts 40 and post flanges 42; Figures 1, 3, and 4) located on an upper surface of the elongate planar body towards a first end of the elongate planar body (Figures 1, 3, and 4), and a support (the backer plate 44; Figures 2, 3, and 5) located on a lower surface of the elongate planar body towards the first end of the elongate planar body, and a plurality of fasteners (the fasteners 48; Figure 5; paragraph 0025) extending through a portion of the handle (Figure 5; paragraph 0025) to the support (Figure 5; paragraph 0025) through the elongate planar body (Figure 5; paragraph 0025).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Brown’s invention to include a plurality of fasteners extending through a portion of the first handle and the second handle to the first support and the second support through the elongate rigid planar body, as taught by Simon, in order to ensure that the first and second handles are respectively and securely coupled to the first and second supports and the elongate rigid planar body (Simon: paragraph 0025; Figures 3 and 5).

Regarding claim 10, Brown discloses a stretching device comprising:
a planar body (the base unit 2, which may be constructed “from wood, metal or any other machinable or moldable solid material” and which can be embodied to be square or frame-like; paragraph 0040; refer to the annotated Figures 4 and 4a, see above) extending from a first end to a second end (refer to the annotated Figures 4 and 4a, see above), the body having sides extending along a length thereof (refer to the annotated Figures 4 and 4a, see above, and according to paragraph 0040, the base unit 2 can be embodied to be square or frame-like), the body further including an upper surface and an opposing lower surface (refer to the annotated Figures 4 and 4a, see above);
a first handle (refer to the annotated Figures 4 and 4a, see above) located on the upper surface of the planar body towards the first end of the planar body, the first handle having a pair of handle feet (refer to the annotated Figures 4 and 4a, see above) located at ends of the first handle;
a second handle (refer to the annotated Figures 4 and 4a, see above) located on the upper surface of the planar body towards the second end of the planar body, the second handle having a pair of handle feet (refer to the annotated Figures 4 and 4a, see above) located at ends of the second handle;
a plurality of resiliently flexible support feet (the plurality of ball transfer units 3 which “comprise a firm rubber roller ball 8, in an effort to select a material that can be safely used on nearly any floor or other surface”; paragraph 0041; refer to the annotated Figures 4 and 4a, see above; refer to Figures 1 and 2) located on the lower surface of the planar body towards the first end and the second end of the planar body, each of the plurality of support feet aligned with the pair of handle feet of the first handle and the second handle (refer to the annotated Figures 4 and 4a, see above);
wherein the planar body is spaced above a floor surface by the first support and the second support such that a user may grasp one of the sides of the planar body (refer to the annotated Figures 4 and 4a, see above, wherein the base unit 2 is spaced above a floor surface by the first support and the second support such that a user is capable of grasping one of the sides of the base unit 2; Figures 9 and 9a).
However, Brown is silent as to: each of the plurality of support feet aligned with the pair of handle feet of the first handle and the second handle and secured by a fastener extending therethrough.
Simon teaches an analogous exercise device (Figures 1-5) comprising a planar body (the substantially flat first sheet 18; Figures 1-5; paragraph 0023), a handle (the center band 34 together with the corresponding vertical posts 40 and post flanges 42; Figures 1, 3, and 4) located on an upper surface of the planar body towards a first end of the planar body (Figures 1, 3, and 4), the handle having a pair of handle feet (the vertical posts 40 with the post flanges 42 corresponding to the center band 34; Figures 1 and 3-5) located at ends of the handle (Figures 1, 3, and 4), and a foot (the backer plate 44; Figures 2, 3, and 5) located on a lower surface of the planar body towards the first end of the planar body (Figures 2, 3, and 5), wherein the foot is aligned with the handle (Figure 3) and secured by a fastener (the fasteners 48; Figure 5; paragraph 0025) extending therethrough (Figure 5; paragraph 0025).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Brown’s invention such that each of the plurality of support feet is aligned with the pair of handle feet of the first handle and the second handle and secured by a fastener extending therethrough, as taught by Simon, in order to ensure that the first and second handles are respectively and securely coupled to the first and second supports and the elongate rigid planar body (Simon: paragraph 0025; Figures 3 and 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Eastern Time, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784